225 S.W.3d 611 (2006)
In the Interest of T.R.B. and K.R.B., Minor Children.
No. 08-05-00296-CV.
Court of Appeals of Texas, El Paso.
July 21, 2006.
Andre C. Poissant, El Paso, for appellants.
William J. Ellis, El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant Christopher Billyard appeals the trial court's order modifying the parent-child relationship. On July 20, 1999, a final decree of divorce was entered in Bernalillo County, New Mexico. Appellee, Vericonica Woodruff, sought a modification of the out-of-state order. In response, Appellant filed a general denial and a counter-petition. A final order in this cause was entered of record on June 1, 2005 and Appellant timely filed his notice of appeal.
Pending before the Court is Appellant's unopposed motion to dismiss the appeal. See TEX.R.APP. P. 42.1(a)(1). We have considered this cause on the motion and conclude that the motion should be granted. Therefore, we grant Appellant's motion to dismiss and dismiss this appeal. Costs in this Court are taxed against Appellant. See TEX.R.APP. P. 42.1(d).